El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El presente recurso ha sido motivado por la negativa del Registrador de la Propiedad de Caguas a inscribir un docu-mento público de compraventa, por el motivo de que del mis-mo no resulta que la persona que en él representa al compra-dor tenga su autorización o su representación legal.
Del mencionado documento aparece que. el comprador es-tuvo en él representado por un mandatario verbal.
Ya hemos dicho repetidas veces que-el artículo 1226 del Código Civil Revisado sólo declara nulos los contratos cele-brados a nombre de otro por quien no tenga su autorización o representación legal, pero no los celebrados por mandata-rios con poder o autorización verbal, por lo que la falta de no haber comparecido el comprador en forma legal al otorga-miento de la escritura, no anula necesariamente la obligación y es de las que pueden subsanarse, por lo que de acuerdo con la Ley sobre Recursos contra los registradores de la propie-dad, de 1902, debió en este caso el de Caguas haber hecho la inscripción con el mencionado defecto. Véanse los casos:
Porto Rican Leaf Tobacco Co. v. El Registrador, 13 Dec. de P. R., 195; Gutiérrez v. El Registrador, 14 Dec. de P. R., *126617; Maestre v. Registrador, 14 Dec. de P. R., 683, y Purcell v. El Registrador, 14 Dec. de P. R., 752.
De acuerdo con lo expuesto, la mencionada nota denega-toria debe ser revocada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.